Citation Nr: 1230059	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  04-36 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1983 to July 1991.  Among his decorations in service is a Combat Action Ribbon for his service in the Persian Gulf.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2002 and January 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

When this case was most recently before the Board in September 2011, the Board denied the Veteran's claim for entitlement to service connection for a left ankle disability, and remanded the above-listed claims for further development.  The case has since been returned to the Board for further appellate action.  

The Veteran was scheduled for a Board hearing at the RO in July 2005.  He failed to appear for the hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed abandoned. 

The issues of service connection for bilateral heel spurs and right tibial tendonitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


REMAND

The Board finds that additional development is required before the issues on appeal are decided.

In the September 2011 remand, the Board directed the originating agency to arrange for the Veteran to be afforded a VA examination by an appropriate physician to determine, in part, whether a right ankle disability was shown at the time the Veteran submitted his claim (January 2002) or at any time during the pendency of the claim.  Particularly, the examiner was to address statements made by Dr. MR in 2002 that the Veteran had right ankle tendonitis and possible interstitial tearing of the tendon.  

Additionally, in the September 2011 remand, the Board found the report of a September 2010 VA examination for fibromyalgia to be inadequate because it was not in compliance with a September 2009 remand order.  Particularly, the Board noted that a September 2009 remand directed that the examination be conducted by an appropriate physician; instead it was conducted by a physician's assistant.  As such the Board directed the originating agency to arrange for the Veteran to be examined by an appropriate physician to determine if the Veteran has fibromyalgia.  

Finally, in the September 2011 remand, the Board directed the originating agency's attention to VA Fast Letter 10-36 (September 8, 2010), and indicated that the VA examiner should conduct the examination with regard to the revised fibromyalgia examination worksheets.

In response to the September 2011 Board remand, the Appeals Management Center arranged for the Veteran to be afforded VA examinations.  Unfortunately, neither the VA examination of the right ankle nor the VA fibromyalgia examination was conducted by a physician.  Rather, in direct violation of the September 2011 remand, both VA examinations were conducted by a physician's assistant, and were not reviewed and signed by an appropriate physician.  Moreover, it does not appear that the examiner considered the revised fibromyalgia examination worksheets as directed.

Therefore, the reports of the January 2012 VA examinations are not adequate for adjudication purposes, and they are not in compliance with the Board's remand directive.  As such, further remand is required.  In this regard the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claims.

2. Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an appropriate physician to determine the etiology of any right ankle disability present during the pendency of the claim, to include the right ankle disability noted in 2002 statements from the Veteran's private physician.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  All studies deemed appropriate should be performed, and all the findings should be set forth in detail.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.

After the review of the Veteran's pertinent history and the examination of the Veteran,  the examiner should offer any opinion with respect to each right ankle disability present during the period of the claim as to whether it is at least as likely as not (50 percent probability or greater) that the disability is etiologically related to the Veteran's period of service, to include the right ankle problems noted in July 1985 and/or the Veteran's participation in jump school.

For purposes of the opinions, the examiner should presume that the Veteran is a reliable historian.  The rationale for all opinions expressed must also be provided.

3.  The RO or the AMC should also arrange for the Veteran to be schedule for a VA examination by an appropriate VA physician to confirm or rule out a diagnosis of fibromyalgia.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  All studies deemed appropriate should be performed and all findings set forth in detail.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.

The examination should be conducted following the revised protocol noted in VA Fast Letter 10-36 (September 8, 2010).  After completion of the examination and review of the Veteran's pertinent history, the examiner should confirm or rule out a diagnosis of fibromyalgia.  If the disorder is diagnosed, the examiner should identify the elements supporting the diagnosis.  If the disorder is not diagnosed, the examiner should explain why the Veteran does not meet the diagnostic criteria for fibromyalgia.

For purposes of the opinions, the examiner should presume that the Veteran is a reliable historian.  The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

